  Case 21-03981        Doc 6   Filed 03/26/21 Entered 03/26/21 17:04:23           Desc Main
                                  Document    Page 1 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re:                                          )   Chapter 11
                                                )   Case No. 21-3981
OER SERVICES LLC,                               )   Honorable Janet S. Baer
                                                )
                                 Debtor.        )   First Day Motion
                                                )   Hearing Date: March 31, 2021
                                                )   Hearing Time: 1:00 p.m.

                           NOTICE OF EMERGENCY MOTION

PLEASE TAKE NOTICE that on March 31, 2021 at 1:00 p.m. or as soon thereafter as counsel
may be heard, I shall appear before the Honorable Janet S. Baer, Bankruptcy Judge, Zoom
videoconference, or in her absence, before such other Judge who may be sitting in their place and
stead and hearing bankruptcy motions, and shall then and there present the DEBTORS' MOTION
FOR ORDER AUTHORIZING REJECTION OF EXECUTORY CONTRACTS WITH
TEREX FINANCIAL SERVICES EFFECTIVE AS OF THE DATE OF THE PETITION
DATE a copy of which is attached and herewith served upon you, and at which time and place
you may appear if you so desire.

       PLEASE TAKE FURTHER NOTICE THAT all court proceedings will be conducted
remotely during the COVID-19 emergency. Parties may not appear in person at the courthouse in
Chicago.

              To join the ZoomGov Meeting:
                   Join by website: https://www.zoomgov.com/join
                   Join by phone: (669) 254-5252 or (646) 828-7666

Date: March 26, 2021                                OER Services LLC

                                                    By: /s/ Steve Jakubowski
                                                        One of Its Proposed Attorneys

                                                    Steve Jakubowski (IL ARDC 6191960)
                                                    Robbins, Salomon & Patt, Ltd.
                                                    180 N. LaSalle, # 3300, Chicago, IL 60601
                                                    Phone: (312) 456-0191
                                                    Email: sjakubowski@rsplaw.com
     Case 21-03981       Doc 6   Filed 03/26/21 Entered 03/26/21 17:04:23            Desc Main
                                    Document    Page 2 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                             )   Chapter 11
                                                   )   Case No. 21-3981
OER SERVICES LLC,                                  )   Honorable Janet S. Baer
                                                   )
                                   Debtor.         )   First Day Motion
                                                   )   Hearing Date: March 31, 2021
                                                   )   Hearing Time: 1:00 p.m.

       DEBTORS' MOTION FOR ORDER AUTHORIZING REJECTION OF
EXECUTORY CONTRACTS WITH TEREX FINANCIAL SERVICES EFFECTIVE AS
              OF THE DATE OF THE PETITION DATE

         The above-captioned debtors and debtors in possession (the “Debtors”), by and through

their undersigned counsel, hereby move this Court (this “Motion”) for entry of an order pursuant

to section 365 of title 11 of the United States Code (11 U.S.C. §§ 101 et. seq., as amended, the

"Bankruptcy Code") and Rule 6006 of the Federal Rules of Bankruptcy Procedure authorizing the

Debtors to reject certain contracts with Terex Financial Services, Inc. ("Terex"), effective as of

the Petition Date (as defined herein). In further support of this Motion, the Debtors respectfully

represent as follows:

I.       Jurisdiction.

         1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(A), (B) and (O).

         2.     The statutory bases for the relief requested herein are sections 105(a) and 365(a) of

the Bankruptcy Code.
      Case 21-03981    Doc 6    Filed 03/26/21 Entered 03/26/21 17:04:23             Desc Main
                                   Document    Page 3 of 6



II.      Background.

         1.    On March 26, 2021 (the “Petition Date”), the Debtor filed a voluntary petition (the

“Petition”) in this Court under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-

1532, as amended (the “Bankruptcy Code”), thereby commencing the above-captioned case

(“Case”). The Debtor continues to manage and operate its businesses as debtor-in-possession

pursuant to sections 1107 and 1108 of the Bankruptcy Code. The Debtor is a debtor, as defined in

11 U.S.C. § 1182(1), that has chosen to proceed under Subchapter V of Chapter 11

         2.    In support of this Motion, the Debtor refers the Court to the First Day Declaration

of Greg Paulus, Debtor’s Chief Restructuring Officer, sworn to on the date thereof (“Paulus

Declaration”) and filed contemporaneously herewith.

         3.    A comprehensive description of Debtor’s business operations and events leading

up to the commencement of this chapter 11 case is set forth in the Paulus Declaration. (See

Exhibit 1, Paulus Decl.). Debtor is a small business certified operator whose business caters to the

rental, leasing, and sale of construction equipment in connection with municipal, state and local

government agencies’ construction projects. Id. Debtor’s principal place of business is located at

1650 Carmen Drive, Elk Grove, Illinois 60007.

         3.    The Debtor was organized under the laws of the state of Illinois in 2009. Its

principal place of business is in Elk Grove Village, Illinois. The Debtor is engaged in the business

of leasing construction and industrial equipment and providing ongoing maintenance services for

such leased equipment.

         4.    Prior to the Petition Date, the Debtor entered into two leases with Terex to lease

industrial equipment (collectively, the “Equipment Leases”).
   Case 21-03981       Doc 6    Filed 03/26/21 Entered 03/26/21 17:04:23            Desc Main
                                   Document    Page 4 of 6



       5.      The first lease with Terex was a capital lease entered into on December 19, 2019.

The lease with Terex was for a 2018 Genie, GTH636, serial no. GTH06E-11760 (the “Capital

Lease”). The monthly cost to lease the equipment was $1,762.06. The equipment being leased is

currently out of service and not being used. The equipment is currently located at National Lift

Truck, 3333 Mt. Prospect Rd, Franklin Park, IL 60131. The Debtor will arrange with Terex to

return the equipment to Terex’s possession.

       6.      The first lease with Terex was a capital lease entered into on June 6, 2018. The

lease with Terex was for a 2019 Genie, GTH55M-11488, serial no. GTH06E-11760 (the “Capital

Lease”). The monthly cost to lease the equipment was $1,042,13. The equipment being leased is

currently out of service and not being used. The equipment is currently located at the Debtor’s

principal place of business, 1650 Carmen Drive, Elk Grove Village, IL 60007. The Debtor will

arrange with Terex to return the equipment to Terex’s possession.

       7.      At this time, the equipment leased to the Lessors is not in service and no revenue is

being received by the Debtor pursuant to the Equipment Leases and the Equipment Leases provide

no meaningful value to the Debtor its estate.

       8.      Rejection of these prepetition Equipment Leases will minimize the administrative

claims against the Debtor’s estate and is an appropriate exercise of the Debtor’s business judgment.

III.   Relief requested.

       9.      The Debtors hereby request authorization from this Court to reject the Equipment

Leases pursuant to section 365(a) of the Bankruptcy Code, effective as of the Petition Date, to

minimize administrative priority claims against their estates and to maximize recoveries to

unsecured creditors.
  Case 21-03981        Doc 6    Filed 03/26/21 Entered 03/26/21 17:04:23               Desc Main
                                   Document    Page 5 of 6



IV.    Argument.

       10.     Each of the Subject Contracts constitutes an executory contract under and subject

to section 365 of the Bankruptcy Code. The Debtors may exercise their business judgment to

reject executory contracts or unexpired leases that are no longer useful or necessary to their

bankruptcy estates. The Bankruptcy Code provides that “the trustee, subject to the court’s

approval, may . . . reject an executory contract or unexpired lease of the debtor.” 11 U.S.C. §

365(a). Courts utilize the business judgment standard to determine whether to approve the

rejection of a contract or lease. Johnson v. Fairco Corp., 61 B.R. 317, 320 (N.D. Ill. 1986); In re

Del Grosso, 115 B.R. 136, 138 (Bankr. N.D. Ill. 1990); see also In re Buckhead Am. Corp., 180

B.R. 83, 88 (D. Del. 1995); In re G. Survivor Corp., 171 B.R. 755, 757 (Bankr. S.D.N.Y. 1994)

(holding that “[i]n determining whether a debtor may be permitted to reject an executory contract,

courts usually apply the business judgment test. Generally, absent a showing of bad faith, or an

abuse of business discretion, the debtor’s business judgment will not be altered.”).

       11.     The Debtors request that the Court require that counterparties to the Equipment

Leases submit any claims arising from the rejection of the Equipment Leases within thirty (30)

days after the date the Court’s order regarding the same and that the failure of such counterparties

to timely file claims shall bar such parties form receiving any distribution or dividend from the

Debtor’s estate.


VI.    Request for Limited Notice.

       12.     The Debtor has provided notice of the motion to the United States Trustee, CIBC

Bank (the senior lender) and its counsel, and the Lessors (as defined in this Motion), by email

delivery, supplemented by a regular mailing of the documents.
  Case 21-03981        Doc 6    Filed 03/26/21 Entered 03/26/21 17:04:23             Desc Main
                                   Document    Page 6 of 6



       WHEREFORE, the Debtors respectfully request that the Court enter an Order,

substantially in the form submitted herewith, authorizing: (i) the rejection of the Equipment Leases

effective as of the Petition Date; (ii) establishing the bar date for assertion of rejection damage

claims as thirty (30) days from the entry of the Court’s order; and (iii) granting such other and

further relief as the Court may deem just and proper.

Date: March 26, 2021                                 Respectfully Submitted,

                                                     OER Services LLC

                                                     By: /s/ Steve Jakubowski
                                                         One of Its Proposed Attorneys

                                                     Steve Jakubowski (IL ARDC 6191960)
                                                     Malcolm MacLaren (IL ARDC 6330061)
                                                     Robbins, Salomon & Patt, Ltd.
                                                     180 N. LaSalle St., Ste. 3300
                                                     Chicago, IL 60601
                                                     Phone: (312) 456-0191
                                                     Email: sjakubowski@rsplaw.com
                                                            mmaclaren@rsplaw.com
